Citation Nr: 0904423	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-28-588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether vacatur of the January 14, 2008 decision of the 
Board of Veterans' Appeals which denied an increased 
evaluation in excess of 50 percent for schizophrenia, 
undifferentiated type, is warranted.  

2.  Entitlement to an increased evaluation for schizophrenia, 
undifferentiated type, currently evaluated as 50 percent 
disabling.

3.  Entitlement to an award of a total (100 percent) 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico.  The Board Remanded 
the claim in January 2008.  In its January 2008 Decision, the 
Board denied an evaluation in excess of 50 percent for 
service-connected schizophrenia, in addition to Remanding the 
claim for TDIU.  This decision, however, must be vacated, for 
the reasons explained below, and the claim will be considered 
de novo by the Board.  


FINDING OF FACT

1.  In a January 14, 2008 decision, the Board denied the 
Veteran's claim for an evaluation in excess of 50 percent for 
service-connected schizophrenia.  

2.  VA clinical records dated from 2005 through 2007, 
including records of a compensated work therapy program 
referral in 2007, were not associated with the claims file 
when the Board made its January 14, 2008 decision.

3.  Prior to March 20, 2007, the Veteran's schizophrenia 
resulted in no more than moderate social impairment, one 
hospitalization, difficulty with interpersonal skills, and by 
difficulty in adapting to stressful circumstances, but was 
not manifested by suicidal ideation, obsessional rituals, 
incoherent speech, near-continuous panic or depression, more 
than moderate impaired impulse control, or by neglect of 
personal appearance and hygiene.  

4.  The Veteran was unable to sustain employment in a 
supportive compensated work therapy program at the VA Medical 
Center in 2007.  


CONCLUSIONS OF LAW

1.  Vacatur of the January 14, 2008 decision of the Board 
denying an increased evaluation in excess of 50 percent for 
service-connected schizophrenia is warranted.  38 C.F.R. 
§ 20.904 (a) (2008).  

2.  The criteria for an increased evaluation from 50 percent 
to 70 percent for schizophrenia are met from March 20, 2007, 
but no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
4.130, Diagnostic Code 9204 (2008).

3.  The schedular criteria for entitlement to TDIU are met 
from March 20, 2007, but not prior to that date.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 3.341, 4.16, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VCAA notice is not required as to the Board's determination 
that the law requires it to vacate the prior decision.  The 
issue regarding vacatur is solely one of statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000) (claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  As a matter 
of law, Board decisions are to be based on the entire record 
in the proceeding and upon consideration of all evidence and 
material of record.  The Board may vacate an appellate 
decision at any time upon request of the Veteran or his or 
her representative, or on the Board's own motion, when a 
Veteran has been denied due process of law or when benefits 
were allowed based on false or fraudulent evidence. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2008).

The determination regarding the claim for TDIU is essentially 
favorable to the claim.  Therefore, there is no further need 
to discuss any duty under the VCAA from the date the claim 
for TDIU was granted, as any action to Remand the claim for 
further compliance with the VCAA would be unfavorable to the 
Veteran.  Therefore, this discussion addresses the VCAA only 
the period prior to March 20, 2007.

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
case, the Veteran was provided a letter in February 2008 that 
explained the criteria for increased rating and for TDIU.

After the Veteran received the February 2008 notice letter, 
the Veteran submitted a 2008 opinion from a VA provider 
detailing how the Veteran's service-connected schizophrenia 
interfered with his social and occupational functioning.  

The Board finds that the Veteran was not prejudiced by any 
defect as to the timing of the February 2008 notice, as the 
Veteran thereafter provided medical opinion which responded 
to each of the criteria described in the February 2008 
notice.  Moreover, as to the Board's prior January 2008 
decision, the Board has vacated that decision on its own 
motion, given the evidence obtained on Remand.   

In this regard, during the course of this appeal, the Veteran 
has been represented at the RO and before the BVA by an 
accredited Veterans Service Organization (VSO) recognized by 
the VA, specifically the Disabled American Veterans.  The 
Board presumes that the Veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.

Moreover, the Veteran provided statements as to the effects 
of his service-connected disabilities on his ability to work 
and on other aspects of his life, and VA clinical records 
relevant to the claims are now associated with the claims 
file.  VA clinical records through April 2008 are associated 
with the claims file, and are listed in the items considered 
in the May 2008 supplemental statement of the case (SSOC), 
although there is no discussion of this evidence by the 
examiner who conducted the April 2008 VA examination.  

Given the content of the correspondence from the Veteran, the 
Veteran's responses establish that he had a full and fair 
opportunity to submit or identify any evidence which might be 
relevant to his claims for service connection for a 
cardiovascular disorder.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (VCAA notice errors presumed prejudicial 
unless VA shows that the error did not affect the essential 
fairness of the adjudication; to overcome the burden of 
prejudicial error, VA must show (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or, (3) that a benefit could not have 
been awarded as a matter of law).  The duty to notify the 
Veteran as to the claims in this case have been met; to the 
extent that there may have been any defect in the notices to 
the Veteran, the burden of prejudicial error has been 
overcome by the evidence of the Veteran's demonstrated actual 
knowledge of the evidence needed.  

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran was afforded VA examinations as to hearing 
loss, a psychiatric disorder, and the severity of lumbar 
disability, and effect of those disabilities on 
employability.  VA and private clinical records identified as 
relevant to these claims were obtained.  

The Veteran was afforded VA examinations.  The examiner who 
conducted VA examination as to the severity of the Veteran's 
schizophrenia did not discuss the Veteran's inability to 
complete VA compensated work therapy program, but the VA 
provider from whom the Veteran obtained opinion in February 
2008 did.  Therefore, VA need not conduct an additional 
examination as to either disorder, because the information 
and evidence of record, as set forth and analyzed below, 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4); McLendon, supra.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of any claim at issue that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of either claim addressed in the decision below.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

1.  Decision to vacate January 2008 Board decision

Board decisions are to be based on the entire record.  Any VA 
medical records that are not in the claims file are 
nevertheless considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In this case, VA records dated in 2005 through 2007 were not 
considered in the Board's January 14, 2008 decision.  Records 
obtained during Remand of the claim for TDIU clearly reflect 
that VA clinical records dated from 2005 through 2007 which 
are relevant to the claim were constructively of record.  

In order to assure due process, the January 2008 decision 
must be vacated, and the 2005 through 2007 VA records must be 
considered.  The merits of the issue of entitlement to an 
evaluation in excess of 50 percept for schizophrenia are 
addressed de novo below.  

2.  Claim for increased evaluation in excess of 50 percent 
for schizophrenia

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation sole on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Board attempts to determine the extent to which the 
Veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Thus, the Board has considered whether the Veteran is 
entitled to staged ratings at any time during the appeal 
period.

Where a psychiatric disorder such as schizophrenia causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is assigned.  38 C.F.R. 
§ 4.130, Diagnostic Code 9204.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  A GAF score of between 41 and 50 denotes 
serious symptoms, e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting or any serious impairment in 
social, occupational, or school functioning, e.g., no 
friends, unable to keep a job.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  A score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A score 
of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

Facts and analysis

The Veteran has a history of hospitalizations for 
schizophrenia.  During the pendency of this appeal, following 
the Veteran's June 2004 application for TDIU, the Veteran has 
not been admitted for inpatient treatment of a service-
connected disability.  The Veteran was admitted for hospital 
treatment of service-connected schizophrenia in April 2004.  
He arrived at the emergency room with a neatly packed 
suitcase and a bag.  The Veteran complained of hearing voices 
and suicidal ideations, but the staff did not observe any 
evidence of auditory hallucinations.  His memory was intact 
and thought processes were organized.  He could socialize 
with others and his mood and behavior were appropriate, 
though he did become hostile and throw some books.  He 
apologized afterwards.  At discharge, the Veteran did not 
display symptoms of a psychotic disorder.  The Veteran was 
assigned a temporary total rating by the RO for this period 
of hospitalization.  The record reflects that this 
hospitalization occurred soon after the death of the 
Veteran's father.  The Veteran apparently lived with his 
father and cared for his father in the home during the 
father's terminal illness.  The GAF score assigned when the 
Veteran was admitted was 45, with a discharge GAF score of 
65.  

VA treatment notes from February 2003 show the Veteran was 
coherent, though his speech was irrelevant.  He was anxious 
and irritable.  There were no psychotic symptoms, no memory 
impairment, and the Veteran was well-oriented, though his 
judgment was poor.

The Veteran attended a VA examination in April 2003.  The 
Veteran reported that he needed to retire due to problems at 
work and on the streets.  He was alert and oriented, neatly 
groomed and dressed, his concentration was good, and his 
memory was fair.  His speech was coherent and insight and 
judgment were fair.  He exhibited good impulse control and 
there were no suicidal or homicidal ideations.  He was 
anxious.

In May 2003, the Veteran lost his job at the VA medical 
center in San Juan.  He had come to work smelling of alcohol 
and slurring his speech.  He was observed to be disoriented, 
anxious, and poorly groomed.  

At a July 2004 VA examination, the Veteran complained of 
irritability, insomnia, anxiety, and restlessness.  He did 
not report symptoms that were cognitive, psychotic, or mood-
related.  He was appropriately dressed and groomed.  His 
speech and thought processes were organized, coherent and 
logical.  Judgment and insight were fair, and his memory and 
concentration were adequate.  There was no evidence of 
inappropriate behavior, delusions or hallucinations, phobias, 
obsessions, panic attacks, or suicidal ideations.  The 
examiner found that these symptoms moderately interfered with 
employment and social functioning.

In November 2005, the Veteran reported to his outpatient 
psychiatric treatment alone.  He was clean and his personal 
hygiene was good.  He was living with his mother.  The 
provider noted that the Veteran was anxious, but there is no 
notation that the Veteran displayed symptoms more serious 
than anxiety.  

In July 2006, the Veteran was described as stable.  In 
February 2007, the Veteran was functioning so well that a GAF 
score of 70 was assigned.  As discussed further below, the 
Veteran was referred for participation in a compensated work 
therapy (CWT) program at the VAMC.  However, the records of 
his participation reflect that the Veteran was unable to 
maintain interpersonal skills and working relationships at a 
level which would allow the Veteran to continue participation 
in the program.  The evidence establishes that, due to the 
Veteran's inability to cope with frustrations of dealing with 
others, the assigned GAF score plummeted from 80 to 45 during 
the course of the Veteran's CWT attempt.  

The Veteran's symptoms do not rise to the level of severity 
required for a 70 percent rating prior to March 20, 2007, 
when the CWT records disclose the first failure of the 
Veteran's ability to work with others.  In particular, the 
clinical records from 2003 through March 2007 reflect that 
the Veteran's assigned GAF scores ranged from 45 to 80, with 
the Veteran maintaining stable functioning and a score of 55 
or above at all examinations except following the death of 
his father.  However, once the Veteran relocated and began 
living with his mother, he again appeared to have stable 
functioning.  The symptoms the Veteran experienced in April 
2004, which might support an evaluation in excess of 50 
percent, did not persist.  In particular, in August 2004, the 
VA provider assigned a GAF score of 60, and described the 
Veteran as stable, with no change, although irritable, 
overtalkative, hyperactive, and with poor judgment.  

The Veteran denied suicidal ideations at VA examinations 
subsequent to the 2004 hospitalization, and throughout the 
entire pendency of this claim.  No examination or VA 
treatment record contains any reports of suicidal ideations.  
The July 2004 VA examiner said there was no evidence of 
obsessions, and the medical records contain no other 
indications of obsessional rituals of any kind.  Even during 
the April 2004 hospitalization, the Veteran's speech was 
coherent and logical.  At worst, the Veteran's speech was 
irrelevant at the time of the incident in 2003 which led to 
the termination of the Veteran's VA employment at that time.  
There is no further evidence of irrelevant speech during the 
pendency of the claims addressed in this decision.  

There is no evidence of panic or depression, other than at 
the time of the 2003 incident, until the Veteran was 
terminated from the CWT program in August 2007.  The only 
example of a period of violence was during the April 2004 
hospital stay, when the Veteran threw some books at hospital 
staff.  There is no indication that this type of behavior was 
ever repeated.

The Veteran's personal appearance and hygiene were described 
as good at the time of each evaluation.  The Veteran's 
attention to personal grooming and hygiene were among 
positive factors at the time of his referral to the CWT 
program in February 2007, together with the Veteran's 
complete cessation of use of alcohol.  Some providers 
occasionally referenced the Veteran's difficulty adapting to 
stressful circumstances.  The Board has considered the 
occasional comments that the Veteran had difficulty coping 
with frustration, but these minimal comments remained 
consistent with a 50 percent evaluation prior to the 
Veteran's 2007 attempt to participate in the CWT program.  

The evidence prior to March 20, 2007 establishes that the 
Veteran was able to maintain ongoing relationships with his 
family and his health care providers.  The evidence reflects 
that he reported regularly for VA treatment, including 
requests that VA repair his hearing aids as necessary.   

The Veteran's GAF scores were generally between 60 and 70 
during the majority of the pendency of the appeal, prior to 
March 20, 2007, with a single GAF score of 45 on admission to 
the hospital in April 2004.  These scores are consistent with 
the moderate symptoms described above, and are consistent 
with the assignment of a 50 percent evaluation, but no higher 
evaluation.

Evidence from March 20, 2007 through August 2007 disclose 
that, although the Veteran's functioning was generally stable 
and his symptoms appeared moderate, he was unable to adapt to 
stressful circumstances in interactions with others.  He was 
unable to adapt to any frustration in employment 
circumstances.  The evidence fairly establishes that, as of 
March 20, 2007, the Veteran was not able to consistently 
maintain functioning at the level of moderate impairment of 
social and industrial capability when presented with a work-
like situation.  

Having determined that a 70 percent evaluation is warranted 
from March 20, 2007, the Board must next consider whether the 
Veteran is entitled to the next higher evaluation, a total 
schedular evaluation.  A 100 percent schedular evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The evidence clearly reflects that the Veteran did not 
manifest gross impairment in thought processes or 
communication, that he did not have persistent delusions or 
hallucinations, and that he was consistently oriented to time 
and place.  The Veteran was able to maintain communications 
with other and follow instructions most of the time.  
Unfortunately, he was episodically unable to control his 
behavior and follow instructions.  

Those episodes of irritability and poor judgment were 
infrequent, and did not prevent him from obtaining work-like 
employment, but were of sufficient frequency and severity as 
to impair his ability to retain that employment.  His social 
and occupational functioning was not so grossly disturbed as 
to warrant a finding of total impairment.  However, it is 
clear that the Veteran's occupation impairment is more than 
moderate, and warrants a 70 percent evaluation from March 20, 
2007, the first date on which it became factually 
ascertainable that the Veteran could not maintain behavior 
consistent with employment in a CWT program. 

The Veteran's claim for an extraschedular evaluation based on 
individual employability is addressed in the claim for TDIU, 
below.  The Veteran does not meet any criterion for an 
extraschedular evaluation in excess of 50 percent prior to 
March 20, 2007, or for an extraschedular evaluation in excess 
of 70 percent from that date.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Floyd v. Brown, 9 Vet. App. 88 (1996) (Board 
is precluded by regulation from assigning an extraschedular 
rating in the first instance, but Board is not precluded from 
raising this question, and is obligated to liberally read all 
documents and oral testimony and identify all potential 
theories of entitlement).

The preponderance of the evidence is against the Veteran's 
claim for an evaluation higher than 50 percent prior to March 
20, 2007, and is against an evaluation in excess of 70 
percent form that date.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, no rating in excess of 50 
percent prior to March 20, 2001, or in excess of 70 percent 
from that date, is warranted under the provisions governing 
reasonable doubt.  The claim is granted to the extent of an 
increased evaluation from 50 percent to 70 percent from March 
20, 2007.

3.  Claim for TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 4.16(a).  If there is only one such disability, it 
shall be ratable at 60 percent or more, and, if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

The Veteran's highest combined evaluation for all service-
connected disabilities during the period relevant to this 
appeal is 60 percent, prior to March 20, 2007, as combined 
under 38 C.F.R. § 4.25 (50 percent (schizophrenia) + 10 
percent (right ear hearing loss) = 55 percent + 10 percent 
(tinnitus) = 60 + 10 percent (status postoperative 
mastoidectomy) = 64 percent.  Therefore, he does not meets 
the schedular criteria for consideration of TDIU, since he 
does not have a combined 70 percent evaluation or higher, 
until March 20, 2007.  As discussed above, the evidence 
during this period does not warrant referral for 
extraschedular consideration.  However, from March 20, 2007, 
the Veteran meets the schedular criteria for consideration of 
an award of TDIU.

The Veteran's nonservice-connected disabilities may not be 
considered in determining entitlement to TDIU.  38 C.F.R. 
§§ 3.341(a), 4.16(a), 4.19.  In this case, the medical 
evidence discloses that diagnoses of torn medical meniscus, 
status post arthroscopy, right knee, left inguinal hernia, 
personality disorder, and chronic hepatitis C have been 
assigned for disorders for which service connection is not in 
effect.  There is no evidence that the veteran's termination 
from the CWT was related to any nonservice-connected 
disorder, and those disorders have not been considered in 
this decision.

Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

Facts and analysis

The Veteran has been granted service connection for right ear 
hearing loss, evaluated as 10 percent disabling, right otitis 
media with status postoperative right radical mastoidectomy, 
evaluated as 10 percent disabling, tinnitus, evaluated as 10 
percent disabling, and noncompensable left otitis externa, in 
additional to service connection for a schizophrenia, which 
has been evaluated throughout the pendency of this appeal as 
50 percent disabling.   

The Veteran's schizophrenia was first diagnosed in service.  
Following his service discharge, the Veteran had limited 
employment experience as a laborer.  Over the following 
years, the Veteran was admitted several times for VA 
inpatient treatment for schizophrenia, with some 
hospitalizations as lengthy as six months.  The record is 
silent for many years as to whether the Veteran was or was 
not employed.  The Veteran was employed in the housekeeping 
department of the VA Medical Center (VAMC) from 1983 to 1985, 
then was terminated from that employment, apparently for 
reasons related to difficulties interacting with others.  

In September 1988, during inpatient VA treatment for service-
connected right ear disability, the Veteran was transferred 
to the psychiatric unit as a result of aggressiveness, 
destructiveness, and verbally abusive behavior while on the 
medical unit.  Again, the record is silent for a lengthy 
period as to whether or not the Veteran had any employment 
experience.  The Veteran was employed in the housekeeping 
department at the VAMC in 2003, but was terminated after only 
a few months.  The evidence establishes that he apparently 
reported to work under the influence of alcohol.  

In April 2003, shortly after the Veteran was terminated from 
his employment at the VAMC, a GAF score of 70 was assigned.  
In early April 2004, the Veteran was advised that he had 
developed recurrence of left inguinal hernia.  The Veteran 
indicated the hernia pain recurred while he was lifting his 
father during his father's terminal illness.  Rendering such 
care is similar to employment activity.  

However, the Veteran was not able to sustain an independent 
level of functioning after his father's death, and, in April 
2004, was hospitalized for VA psychiatric treatment.  A 
Global Assessment of Functioning score of 45 was assigned on 
admission; on discharge, a score of 65 was assigned.  

In August 2004, the VA provider notes that the Veteran was 
hyperactive, overtalkative, easily irritated, and had poor 
judgment.  During the following months, the Veteran was 
described as functioning well.  The Veteran was referred for 
participation in the compensated work therapy program (CWT) 
at the VA Medical Center.  The Veteran attended all meetings 
scheduled for him in preparation for CWT.  In late February 
2007, the Veteran began working as a patient escort.

On March 20, 2007, the CWT program liaison received a report 
from the Veteran's VAMC supervisor that there was a 
confrontation between the Veteran and nursing staff employee 
the prior day.  The nursing staff member talked with the CWT 
supervisor, indicated that the Veteran was a good employee, 
that there was a lack of proper communication at the time of 
the confrontation, and that it was not expected that the 
situation would occur again.  The Veteran indicated that the 
nursing staff employee was treating him "like a kid" and 
talking loud.  The Veteran also stated that he understood 
that he could not get into arguments with other employees and 
that he understood that he should walk away if a 
confrontation began.  

The Veteran attended CWT workshops and meetings regularly.  
He did fail to report for a scheduled work shift in mid-May 
2007, and the CWT liaison was contacted because the other 
employees were worried about the Veteran.  In late May 2007, 
a GAF score of 80 was assigned by the Veteran's treating 
provider.  In early June 2007, the Veteran reported that he 
was happy with his job assignment.  

However, in early June 2007, the Veteran's site supervisor 
reported a recent confrontation.  The site supervisor 
indicated that the Veteran could be negative, loud, and 
abrasive at times.  The CWT coordinator counseled the Veteran 
about his behavior.  In early August 2008, the Veteran was 
involved in a confrontation with another CWT participant.  
The Veteran was told not to return to his job site, and 
removed from the CWT program.  The GAF score assigned at the 
Veteran's next psychiatric treatment visit was 50.  Increased 
manifestations of aggressive behavior were noted.  

A treating VA provider opined in February 2008 that the 
Veteran was delusional, grandiose, had no tolerance for 
frustration, poor interpersonal skills, poor judgment, no 
impulse control, was quarrelsome and suspicious.  The 
examiner stated that the Veteran was unable to keep a steady 
job because of his behavior, including fighting with fellow 
workers.  

An April 2008 VA examiner concluded that the Veteran's 
hearing loss should not prevent him from obtaining and 
retaining employment, with proper amplification.  The 
examiner who conducted April 2008 VA psychiatric examination 
concluded that the Veteran's schizophrenia resulted in 
intermittent periods of inability to perform occupational 
tasks, but generally was not so severe as to prevent him from 
obtaining and retaining gainful employment.  The Board notes, 
however, that neither of these examiners discussed the 
veteran's termination from the CWT program.  These opinions, 
therefore, are less than persuasive. 

The evidence clearly establishes that, from March 20, 2007, 
the Veteran was unable to sustain his functioning at a level 
consistent with employment for periods of more than a few 
weeks at a time.  There is no evidence or suggestion that the 
Veteran failed to cooperate fully or put forth his best 
effort during the CWT program.  The clinical and other 
evidence of record which establishes that the Veteran was not 
able to maintain relationships with other and behavior 
consistent with employment include no opinion attributing the 
Veteran's interpersonal and behavioral problems to any 
disorder other than his service-connected schizophrenia.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough to warrant an award of 
TDIU.  The ultimate question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van 
Hoose, 4 Vet. App. at 363. The Veteran was unable to sustain 
employment in a VA CWT program in a VAMC with supportive 
classes and a CWT liaison.  The evidence about the Veteran's 
CWT performance establishes that the veteran was able to 
perform mental acts required by employment, including 
following directions not to quarrel with other employees, for 
only a few weeks at a time.  

The Veteran has limited employment experience and job skills.  
There is no evidence that he would be able to obtain 
employment which did not require him to interact with others.  
The record establishes that the Veteran was unable to 
maintain employment in the sheltered VA compensated work 
therapy program because he was unable to work with others.  
This evidence is at least in equipoise to warrant a finding 
that the Veteran is individually unemployable.  As no medical 
evidence suggests any reason for the Veteran's 
unemployability other than his service-connected 
disabilities, the Veteran meets the criteria for an award of 
TDIU.  The claim may be granted.  




ORDER

An increased evaluation from 50 percent to 70 percent for 
service-connected schizophrenia is granted from March 20, 
2007, but not prior to that date, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.

TDIU is granted from March 20, 2007, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


